The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication 2016/0343944, hereinafter referred to as Lee). 
As to claim 1, Lee teaches 1. A mask assembly comprising: a mask frame comprising an opening and a portion surrounding the opening; and a mask arranged on the mask frame and comprising a first region and a second region, wherein a deposition material is passable through the first region corresponding to the opening, and the second region is around the first region, wherein the first region comprises deposition openings, and the second region comprises dummy openings, wherein at least some of the dummy openings comprise centers arranged to deviate from a straight line connecting centers of the deposition openings, and a width of each of the deposition openings is the same as a width of each of the dummy openings. [Fig.4 for example]
As to claim 2, Lee teaches 2. The mask assembly of claim 1, wherein a planar shape of each of the deposition openings and a planar shape of each of the dummy openings are the same. [211 and 212 in Fig.4 for example]
As to claim 3, Lee teaches 3. The mask assembly of claim 1, wherein the dummy openings comprise first openings and second openings, and the first openings comprise centers arranged to deviate from the straight line connecting the centers of the deposition openings. [211 and 212 in Fig.4 for example]
As to claim 4, Lee teaches 4. The mask assembly of claim 3, wherein the second openings comprise centers arranged to deviate from a straight line connecting the centers of the first openings, and the first openings and the second openings are alternately arranged in a first direction from the deposition openings to the dummy openings. [211 and 212 in Fig.4 for example]
As to claim 5, Lee teaches 5. The mask assembly of claim 3, wherein the second openings are arranged along the same straight line as the deposition openings. [¶0046]
As to claim 6, Lee teaches 6. The mask assembly of claim 5, wherein distances at which the second openings are arranged along the same straight line as the deposition openings are constant. [211 and 212 in Fig.4 for example]
As to claim 7, Lee teaches 7. The mask assembly of claim 1, wherein a first distance between adjacent deposition openings from among the deposition openings is the same as a second distance between adjacent dummy openings from among the dummy openings. [211 and 212 in Fig.4 for example]
As to claim 8, Lee teaches 8. The mask assembly of claim 1, wherein a width of the mask is less than a width of the opening, and the mask assembly comprises a plurality of masks comprising the mask arranged on the mask frame. [¶0034; 0065]
As to claim 9, Lee teaches 9. The mask assembly of claim 1, wherein the second region is between the first region and the mask frame. [211 and 212 in Fig.4 for example]
As to claim 10, Lee teaches 10. The mask assembly of claim 1, wherein the second region surrounds at least part of the first region. [211 and 212 in Fig.4 for example]
As to claim 11, Lee teaches 11. The mask assembly of claim 1, wherein at least some of the dummy openings are arranged in the same straight line as the deposition openings.  [Fig. 6]
As to claim 12, Lee teaches 12. A mask assembly comprising: a mask frame comprising an opening and a portion surrounding the opening; and a mask arranged on the mask frame and comprising a first region and a second region, wherein a deposition material is passable through the first region, and the second region is around the first region, wherein the first region comprises a plurality of first portions configured to shield the deposition material and extending in a first direction, and a first portion from among the plurality of first portions is connected to a second portion from among a plurality of second portions extending in a second direction crossing the first direction in the second region, and a width of a first portion from among the plurality of first portions is the same as a width of a second portion from among the plurality of second portions. [¶0029; 0034 and Fig. 4]
As to claim 13, Lee teaches 13. The mask assembly of claim 12, wherein a first portion from among the plurality of first portions is connected to a third portion from among a plurality of third portions extending in a third direction crossing the first direction.  [Fig. 4]
As to claim 14, Lee teaches 14. An apparatus for manufacturing a display device, the apparatus comprising: a chamber in which a substrate is positionable; a deposition source located inside the chamber and configured to supply a deposition material into the chamber; and a mask assembly facing the deposition source and configured to pass the deposition material therethrough towards the substrate, wherein the mask assembly comprises: a mask frame comprising an opening and a portion surrounding the opening; and a mask arranged on the mask frame and comprising a first region and a second region, wherein the deposition material is passable through the first region corresponding to the opening, and the second region is around the first region, wherein the first region comprises deposition openings, and the second region comprises dummy openings, wherein at least some of the dummy openings comprise centers arranged to deviate from a straight line connecting centers of the deposition openings, and a width of each of the deposition openings is the same as a width of each of the dummy openings. [¶0029; 0034 and Fig. 4]
As to claim 15, Lee teaches 15. The apparatus of claim 14, wherein a planar shape of each of the deposition openings and a planar shape of each of the dummy openings are the same. [Fig. 4]
As to claim 16, Lee teaches 16. The apparatus of claim 14, wherein the dummy openings comprise first openings and second openings, and the first openings comprise centers arranged to deviate from the straight line connecting the centers of the deposition openings. [211 and 212 in Fig.4 for example]
As to claim 17, Lee teaches 17. The apparatus of claim 16, wherein the second openings comprise centers arranged to deviate from a straight line connecting the centers of the first openings, and the first openings and the second openings are alternately arranged in a first direction from the deposition openings to the dummy openings. [211 and 212 in Fig.4 for example]
As to claim 18, Lee teaches 18. The apparatus of claim 16, wherein the second openings are arranged along the same line as the deposition openings. [211 and 212 in Fig.4 for example]
As to claim 19, Lee teaches 19. The apparatus of claim 18, wherein distances between the second openings arranged along the same straight line as the deposition openings are constant. [211 and 212 in Fig.4 for example]
As to claim 20, Lee teaches 20. The apparatus of claim 14, wherein a first distance between adjacent deposition openings from among the deposition openings is the same as a second distance between adjacent dummy openings from among the dummy openings. [211 and 212 in Fig.4 for example]
As to claim 21, Lee teaches 21. The apparatus of claim 14, wherein at least some of the dummy openings are arranged along the same straight line as the deposition openings. [211 and 212 in Fig.4 for example]






Conclusion
Claims 1-21 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816